Citation Nr: 1756324	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  11-26 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

 Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a hearing before the undersigned in August 2016.  A transcript is of record.  The Board previously remanded this claim for additional development in November 2016.


FINDING OF FACT

The probative evidence of record shows that the Veteran has not been diagnosed with chronic fatigue syndrome.


CONCLUSION OF LAW

The criteria have not been met for entitlement to service connection for chronic fatigue syndrome.  38 U.S.C. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2017).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or (ii) to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.

If, however, signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).  However, service connection may still be established if otherwise warranted under VA law.

The Veteran's service personnel records reflect that he served in the Southwest Asia theater of operations during the Persian Gulf period of war.  He seeks service connection for chronic fatigue, which he believes is related to his active service.  Unfortunately, the Board finds that service connection for chronic fatigue syndrome is not warranted.

The Veteran was afforded a VA examination in March 2010.  The examiner stated that the Veteran did not meet the "requirements" for a diagnosis of chronic fatigue syndrome, but did not specify what those requirements were or why they were not met.  A March 2010 addendum opinion stated that the Veteran's fatigue was more likely related to PTSD and depression, without any explanation.  Thus, the opinions are not adequate to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (holding that the probative value of a medical opinion comes from its reasoning).

In a November 2010 VA treatment record, the Veteran complained of symptoms of chronic fatigue since he began taking Trazadone.  In a December 2010 addendum, the same examiner noted that the Veteran reported experiencing chronic low energy, easily getting tired, and losing stamina.  She noted that the Veteran associated the beginning of his symptoms with his time in the Middle East.  However, the examiner did not diagnose the Veteran as having chronic fatigue syndrome.

A February 2011 letter by the Veteran's treating psychiatrist at VA stated that the Veteran was being treated for "symptoms of PTSD, chronic fatigue syndrome, and depression".  The psychiatrist, however, did not state that the Veteran actually had a diagnosis of chronic fatigue syndrome, or, alternatively, explain the basis for the diagnosis.  Similarly, a December 2011 private treatment record authored by Dr. Miller stated that the Veteran likely had chronic fatigue syndrome because a CPAP machine to treat his sleep apnea did not alleviate his fatigue, and there was no other "obvious reason" for the fatigue, including after extensive laboratory testing had been conducted.  Dr. Miller provided no explanation as to how the Veteran met the criteria for a diagnosis of chronic fatigue syndrome.  Rather, he reasoned only that there was no other "obvious reason" for his fatigue.  Thus, these medical opinions are inadequate.

In November 2016, the Board remanded this claim to obtain a VA medical opinion clarifying whether the Veteran has chronic fatigue syndrome as a distinct condition instead of a manifestation of his service-connected posttraumatic stress disorder (PTSD), which includes chronic sleep impairment.  

To this end, the Veteran was provided a VA examination in March 2017.  After reviewing the medical evidence of record, the Veteran's statements and physical examination of the Veteran, the examiner opined that the Veteran did not have chronic fatigue syndrome.  In reaching this conclusion, he reviewed the three main requirements to meet the criteria for chronic fatigue syndrome: (1) the individual has severe chronic fatigue for 6 or more consecutive months that is not due to ongoing exertion or other medical conditions associated with fatigue (these other conditions need to be ruled out by a doctor after diagnostic tests have been conducted); (2) the fatigue significantly interferes with daily activities and work; and (3) the individual concurrently has 4 or more of the following 8 symptoms - post-exertion malaise lasting more than 24 hours; unrefreshing sleep; significant impairment of short-term memory or concentration; muscle pain; multi-joint pain without swelling or redness; headaches of a new type, pattern, or severity; tender cervical or axillary lymph nodes; or a sore throat that is frequent or recurring.  The examiner stated that there was no objective medical evidence showing that the Veteran met any of the elements necessary to establish a diagnosis of chronic fatigue.  The examiner stated that the Veteran's complaints of fatigue were more likely than not related to his obesity, diabetes, PTSD, sleep apnea, and anxiety.  In addition, he noted the Veteran's statements that he went to the gym three times a week and was able to do 30 minutes of cardio exercise and 30 minutes of weight resistance exercise at each session.  The examiner, therefore, concluded that the Veteran did not meet the criteria for the diagnosis of chronic fatigue syndrome.

The evidence of record also includes a February 2017 private medical opinion letter from Dr. Anaise, a surgeon, in which he opines that the Veteran has a diagnosis of chronic fatigue syndrome related to Gulf War illness.  In reaching this opinion, Dr. Anaise cites to the medical treatment records discussed above showing/referencing a diagnosis of chronic fatigue syndrome, which the Board has already explained were inadequate.  In addition, Dr. Anaise then cited to the letter sent out by VA regarding Gulf War veterans and other statistics about the type of disabilities affecting Gulf War veterans, but never connected this evidence back to the Veteran or provided an explanation why, in this case, the Veteran met the criteria for a diagnosis of chronic fatigue syndrome.  Nor did Dr. Anaise actually examine the Veteran.  Thus, his opinion is of little probative value.

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66   (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the Board affords more weight to the March 2017 VA examiner's opinion than Dr. Anaise's February 2017 medical opinion because the VA examiner provides a detailed explanation with supporting facts from the treatment records that the Veteran does not have a separate diagnosis of chronic fatigue syndrome but, instead, that it was a manifestation from his other diagnosed disabilities.

Moreover, as a layperson the Veteran is competent to report that he has symptoms of fatigue; however he is not competent to determine the etiology of his current symptoms, as the determinations as to the diagnosis and etiology of chronic fatigue syndrome is too medically complex a determination to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Further, the sole fact that the Veteran has reported subjective fatigue which "mostly" occurred after exercise, is not sufficient, as in order to constitute a qualifying chronic disability for purposes of the Gulf War presumption, there must be signs of a medically unexplained chronic multisymptom illness, including chronic fatigue syndrome, in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2017).   

In sum, the Board finds that the evidence of record is against a finding that the Veteran has suffered from chronic fatigue syndrome at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Because the weight of the evidence is against a diagnosis of chronic fatigue syndrome, the Board finds that there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223   (1992).

The Board has considered the applicability of the special rules regarding compensation for Gulf War veterans who suffer from qualifying chronic disabilities.  Chronic fatigue syndrome is also listed as an example of a medically unexplained chronic multisystem illness for which compensation is available to Persian Gulf veterans. 38 C.F.R. § 3.317(2)(i)(b)(1).  However, the Veteran's service connection claim for chronic fatigue syndrome cannot be granted under the regulations governing compensation for Persian Gulf veterans for the same reason that his claim cannot be granted more generally; as described above, the evidence of record preponderates against a finding that the Veteran has a diagnosis of chronic fatigue syndrome. 

 The Board has also considered the Veteran's claim for service connection for "chronic fatigue syndrome, to include as due to undiagnosed illness" more broadly as a claim for service connection for an undiagnosed or medically unexplained multisymptom illness other than chronic fatigue syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). VA regulations provide for compensation for Gulf War veterans who later manifest undiagnosed or medically unexplained chronic multisymptom illnesses including such signs and symptoms as fatigue, skin symptoms, headache, muscle pain, joint pain, neurological and neuropsychological symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss and (in women) menstrual disorders. 38 C.F.R. § 3.317(b).  However, the Veteran's symptoms of fatigue have been attributed to his known clinical diagnoses, to include obesity, diabetes, PTSD, sleep apnea, and anxiety.  38 C.F.R. § 3.317(a)(1)(ii).  Consequently, the Board finds that the evidence of record does not support a finding that the Veteran suffers from an undiagnosed or medically unexplainable multisymptom illness related to his Persian Gulf service.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

For these reasons, the benefit-of-the doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Service connection for chronic fatigue syndrome must therefore be denied.


ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


